106 F.3d 424
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Helen KARAHALIOS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 97-3087.
United States Court of Appeals, Federal Circuit.
Dec. 16, 1996.

Before LOURIE, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
ON MOTION
ORDER
CLEVENGER, Circuit Judge.


1
Helen Karahalios moves for reconsideration of the court's determination that her petition for review was untimely.


2
On September 17, 1996, the Merit Systems Protection Board issued its final decision in Karahalios's case.  The Board's tracking sheet indicates that Karahalios's representative received a copy of the decision on September 20, 1996.  On October 22, 1996, 32 days after receipt of the decision, Karahalios filed her petition for review.  A petition for review of a Board decision must be filed within 30 days after the date on which the petitioner or her representative receives notice of the decision.  See 5 U.S.C. § 7703(b)(1).  Karahalios argues that she mailed the petition for review on October 17, 1996 and that the petition should have reached the court by Monday, October 21, 1996, particularly because the Board received its copy of the petition on October 21.  Nevertheless, this court did not receive the petition until October 22.  We have no authority to waive the statutorily imposed 30-day requirement.  Monzo v. Department of Transp., Fed.  Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984) (30-day period is mandatory, statutory, and jurisdictional).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Karahalios's motion for reconsideration is denied;  the petition for review is dismissed.


5
(2) Each side shall bear its own costs.